t c memo united_states tax_court duane d ina r gay petitioners v commissioner of internal revenue respondent docket no filed date duane d ina r gay pro sese albert b kerkhove for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 a on petitioners’ federal_income_tax tax 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the issues remaining for decision are should we sustain respondent’s determination for each of the years at issue that the expenditures that petitioners made during each such year on certain properties must be capitalized and amortized we hold that we should should we sustain respondent’s determination that petitioners are liable for each of the years at issue for the accuracy-related_penalty under sec_6662 we hold that we should findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case they resided in columbus nebraska columbus at times not disclosed by the record during and petitioners made expenditures_for certain work that they had done on two rental properties that they owned on 40th street and 8th street respectively in columbus 40th street property and 8th street property petitioners timely filed form_1040 u s individual_income_tax_return for each of their taxable years return and return in schedule e supplemental income and loss schedule e included as part of petitioners’ return schedule e petitioners showed total rents received of dollar_figure and claimed total expenses of dollar_figure and total losses of dollar_figure an attachment to that schedule showed inter alia the following items which when totaled and rounded to the nearest dollar equal the total expenses of dollar_figure claimed in the schedule e dollar_figure expenses dollar_figure taxes dollar_figure credit card visa dollar_figure schedule e included as part of petitioners’ return schedule e contained no entries however an attachment to that schedule attachment to the schedule e showed inter alia total rental income of dollar_figure and total expenses of dollar_figure another attachment to the schedule e second attachment to schedule e showed the following items which when totaled and rounded to the nearest dollar equal the total expenses of dollar_figure shown in the attachment to the schedule e mark wagner - lease brodey pharmacy labor rental utilities tooley drug oakwood nursing home episcopal church building supplies aunt lorraine’s health ins taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent issued to petitioners a notice_of_deficiency notice for their taxable years and in that notice respondent determined inter alia that dollar_figure of the total expenses of dollar_figure that petitioners claimed in the schedule e and dollar_figure of the total expenses of dollar_figure that petitioners claimed in the attachment to the schedule e and the second attachment to the schedule e must be capitalized and amor- tized in the notice respondent also determined that petition- ers are liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving that the determina- tions in the notice are erroneous rule a welch v 2petitioners do not claim that the burden_of_proof shifts to continued helvering 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed 503_us_79 petitioners were required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs claimed property expenditures it is petitioners’ position3 that they are entitled to deduct for each of the years at issue the entire amount of the expenditures that they made during each such year for certain work done on the 40th street property and the 8th street prop- erty in support of that position ms gay testified we have two properties that were totally destroyed by renters my husband went ahead had to hire someone to do the repair work because he can’t do it anymore he came up with the totals of what it costs the labor and the material et cetera and this was the numbers that he came up with and put it on his income_tax later we are audited and they say no we have to -- i think the term is disallowed there’s a certain amount that the government wants i guess you have to amortize over a period of so many years continued respondent under sec_7491 in any event petitioners have failed to establish that they satisfy the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 3although the court ordered petitioners to file a posttrial brief they failed to do so if he did that he would be over 100-and-some years which we know he’ sec_75 now he would never recoup that money back he can’t recoup the money back at all unless he can you know -- you couldn’t charge enough rent to recoup what the damage was in our life- time is what i’m saying according to petitioners they would not have made the expendi- tures at issue on the 40th street property and the 8th street property during each of the years and if they had not believed that the entire amount of such expenditures is deduct- ible for each of those years instead they would have abandoned those properties sec_263 provides that no deduction shall be allowed for-- any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 denies a deduction for an expenditure for the year the expenditure is incurred when the amount_paid or incurred creates or enhances a separate and distinct asset see 403_us_345 224_f3d_874 8th cir affg in part and revg in part 112_tc_89 produces a significant benefit beyond the current taxable_year see indopco inc v commissioner supra pincite wells fargo co subs v com- missioner supra pincite or is in connection with the acqui- sition of a capital_asset 418_us_1 on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for each of their taxable years and to deduct the entire amount of the expenditures that they made during each such year on the 40th street property and the 8th street property and that no portion of such expenditures must be capitalized and amortized on that record we sustain respondent’s determi- nations with respect to those expenditures accuracy-related_penalty it is respondent’s position that petitioners are liable for each of their taxable years and for the accuracy- related penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional 4see also basin elec power coop v commissioner tcmemo_2004_109 disregard sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose that penalty 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent deter- mined for petitioners’ taxable years and respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id petitioners conceded certain determinations that respondent made in the notice for each of the years at issue and as a result have acknowledged that an underpayment exists for each such year petitioners offered no evidence and advance no argument under sec_6662 with respect to their return treat- ment for the years at issue of the various items as to which respondent made determinations that petitioners conceded and the expenditures in question as to which respondent made determinations that we sustained on the instant record we find that the burden of production that respondent has under sec_7491 is satisfied on the instant record we find that petitioners have failed to carry their burden of showing that they were not negligent and did not disregard rules or regulations or otherwise did what a reasonable person would do with respect to the underpayment for each of the years at issue on the instant record we further find that petitioners have failed to carry their burden of showing that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment for each of the years at issue see sec_6664 on the record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for each of the years at issue for the accuracy-related 5the record does not show that any records that petitioners maintained were sufficient under sec_6001 and sec_1_6001-1 income_tax regs see sec_1_6662-3 income_tax regs penalty under sec_6662 on that record we sustain re- spondent’s determinations under that section we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of petitioners decision will be entered for respondent
